UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                            ____________

                            No. 96-50346
                            ____________


          UNITED STATES OF AMERICA,


                               Plaintiff-Appellee,

          versus


          FORREST IVY SEALE,


                               Defendant-Appellant.



          Appeal from the United States District Court
                For the Western District of Texas
                          (SA-94-CR-412)

                            May 29, 1997

Before JOLLY, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     We have reviewed the briefs of the parties, the record, and

have considered the arguments of counsel.    We find the evidence

sufficient to support a finding of guilt beyond a reasonable doubt.

     AFFIRMED.




     *
          Pursuant to Local Rule 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.